COURT OF APPEALS OF VIRGINIA


Present:        Judges Bray, Annunziata and Overton


DICKENSON COUNTY SCHOOL BOARD
AND
OLD REPUBLIC INSURANCE COMPANY
                                                      MEMORANDUM OPINION *
v.   Record No. 0744-98-3                                 PER CURIAM
                                                        AUGUST 25, 1998
PATRICIA KAY MULLINS


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
                 (S.T. Mullins; Street, Street, Street,
                 Scott & Bowman, on brief), for appellants.

                 (Clarence E. Phillips, on brief), for
                 appellee.



     Dickenson County School Board and its insurer (hereinafter

referred to as "employer") contend that the Workers' Compensation

Commission ("commission") erred in finding that Patricia Kay

Mullins ("claimant") proved that (1) at the time of her October

28, 1995 injury by accident, she was in the course of her

employment acting as an "employee" covered by the Workers'

Compensation Act; and (2) her right carpal tunnel syndrome was

causally related to the October 28, 1995 compensable injury by
            1
accident.        Upon reviewing the record and the briefs of the
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
     1
      Employer also contends that the commission erred in finding
that claimant proved that her ganglion cyst was causally related
to her compensable injury by accident. However, our review of
the commission's opinion reveals that the commission found that
the employer was not responsible for treatment or disability
related to the ganglion cyst. Because the commission ruled in
employer's favor on this issue, we will not address it on appeal.
parties, we conclude that this appeal is without merit.

Accordingly, we summarily affirm the commission's decision.   Rule

5A:27.

                               I.

     "A finding by the commission that an injury arose out of and

in the course of employment is a mixed finding of law and fact

and is properly reviewable on appeal."   Dublin Garment Co. v.

Jones, 2 Va. App. 165, 167, 342 S.E.2d 638, 638 (1986).
     In granting claimant's application, the commission made the

following factual findings:
           The claimant's job was that of a school bus
           driver. At the time of the accident, she
           was furthering the interests of her
           employer, in spite of the fact that she was
           not required to take the band to North
           Carolina. As a result of the budget
           crunch, bus drivers were encouraged to
           "volunteer" their time for extracurricular
           activities. Such activities were an
           important part of the school's overall
           program. The school board continued to
           exercise control. The claimant was
           required to obtain permission from the
           director of transportation to drive the
           bus. Only school bus drivers employed by
           the county could drive students on these
           extracurricular trips. The claimant was
           responsible for checking the bus systems to
           make sure that they were working properly.
            She was also responsible for picking up
           trash on the bus. While the claimant was
           not compensated for her time, her expenses
           were paid and she was admitted to the
           extracurricular events.


     Based upon these factual findings, the commission concluded

that "the school system exercised sufficient control and that

there was a sufficient nexus between the employment and driving


                               -2-
the bus for extracurricular activities, to place her in the

position of an employee, as opposed to a volunteer, at the time

of the accident."   We agree.

     "An injury 'occurs in the "course of employment" when it

takes place within the period of employment, at a place where the

employee may be reasonably expected to be, and while he is

fulfilling the duties of his employment or is doing something

which is reasonably incidental thereto.'"   Lucas v. Lucas, 212

Va. 561, 563, 186 S.E.2d 63, 64 (1972) (quoting Conner v. Bragg,
203 Va. 204, 207-08, 123 S.E.2d 393, 396 (1962)).   Moreover,

"compensation under the Act [is] not confined to injuries

occurring only during working hours." Id.
               "If the voluntary act of an employee
           which causes an injury is sufficiently
           related to what the employee is required to
           do in fulfilling his contract of service,
           or is one in which someone in a like
           capacity may or must do in the interest of
           his employer's business, the fact that the
           employee was not actually required to
           perform the act will not impair his right
           to recover compensation."

Id. at 564, 186 S.E.2d at 65 (citation omitted).

     Although the evidence showed that claimant was not required

to drive employer's school bus to North Carolina to transport the

students on their field trip, her actions, which were controlled

and authorized by employer, were obviously for employer's benefit

and in its interest.   When claimant sustained her injuries, she

was at a place she was reasonably expected to be while engaged in

an activity incidental to her employment.   She was not on a



                                -3-
mission of her own wholly unconnected to her employment.    Under

these circumstances, claimant's injuries occurred in the course

of her employment while she was acting as an employee, not a

volunteer.   See id.    Accordingly, the commission did not err in

finding that claimant's evidence met her burden of proof.

                                  II.

     On appeal, we view the evidence in the light most favorable

to the prevailing party below.     See R.G. Moore Bldg. Corp. v.
Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).      "The

actual determination of causation is a factual finding that will

not be disturbed on appeal if there is credible evidence to

support the finding."     Ingersoll-Rand Co. v. Musick, 7 Va. App.

684, 688, 376 S.E.2d 814, 817 (1989).    "Questions raised by

conflicting medical opinions must be decided by the commission."

 Penley v. Island Creek Coal Co., 8 Va. App. 310, 318, 381 S.E.2d

231, 236 (1989).

     In ruling that claimant proved that her right carpal tunnel

syndrome was causally related to her compensable October 28, 1995

injury by accident, the commission found as follows:
               Both Dr. [Sudkhara K.R.] Udupa and Dr.
           [William A.] McIlwain agree that the de
           Quervain's disease is causally related to
           the accident. While Dr. McIlwain did not
           relate the carpal tunnel syndrome to the
           accident, Dr. Udupa opined that there was a
           "high probability" that the accident
           aggravated that preexisting condition.
           Neither physician related the cyst to the
           accident. We are persuaded by the opinions
           of Dr. Udupa and find that the de
           Quervain's disease and carpal tunnel
           syndrome are related to the accident. The


                                  -4-
            employer takes the employee as he finds her
            with all her weaknesses and infirmities,
            and the employer is responsible for the
            aggravation of a preexisting condition, in
            this case, carpal tunnel syndrome.


     "Medical evidence is not necessarily conclusive, but is

subject to the commission's consideration and weighing."

Hungerford Mechanical Corp. v. Hobson, 11 Va. App. 675, 677, 401

S.E.2d 213, 214 (1991).   In its role as fact finder, the

commission was entitled to weigh the medical evidence, to accept

Dr. Udupa's opinions, and to reject any contrary medical

opinions.   Dr. Udupa's opinions constitute credible evidence to

support the commission's decision.    "The fact that there is

contrary evidence in the record is of no consequence if there is

credible evidence to support the commission's finding."     Wagner

Enters., Inc. v. Brooks, 12 Va. App. 890, 894, 407 S.E.2d 32, 35

(1991).

     For these reasons, we affirm the commission's decision.

                                                          Affirmed.




                                -5-